Exhibit 12.1 Ratio ofEarnings to Fixed Charges (Dollars in thousands) Year Ended December 31, Income (Loss) from Continuing Operations $ ) $ 49,934 $ 19,273 $ 70,606 $ 62,375 Plus: Income Taxes ) 4,694 2,669 4,962 9,270 Fixed Charges 23,833 23,432 29,570 37,562 32,744 Less: Capitalized Interest ) Earnings Before Fixed Charges ) 77,695 45,988 100,329 95,993 Fixed Charges: Interest Expense $ 21,693 $ 22,314 $ 23,244 $ 23,821 $ 23,332 Capitalized Interest 1,421 365 5,524 12,801 8,396 Estimated Portion of Rental Expense Equivalent to Interest 719 753 802 940 1,016 Total Fixed Charges 23,833 23,432 29,570 37,562 32,744 Ratio of Earnings to Fixed Charges NA 3.32 1.56 2.67 2.93 NA – The ratio is less than 1.0. A deficiency of $48.9 million exists for the year ended December 31, 2010. The calculation of earnings includes $57.0 million of non-cash depreciation and amortization expense and $97.7 million of impairment.
